UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-1883



FEDERAL INSURANCE COMPANY,

                                                Plaintiff - Appellee,

     versus

EVIAN  HORIZONTAL   PROPERTY   REGIME;      EVIAN
CONDOMINIUM ASSOCIATION, INCORPORATED,

                   Defendants & Third Party Plaintiffs - Appellants,

     versus

DONALD JAY PIER,

                                                            Defendant,

     versus

COASTAL   PLAINS   INSURANCE,  INCORPORATED;
COASTAL PLAINS INSURANCE OF THE LOW COUNTRY,
INCORPORATED,

                                              Third Party Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CA-03-1977)


Argued:   February 3, 2005                   Decided:   March 11, 2005


Before LUTTIG and MOTZ, Circuit Judges, and Samuel G. WILSON,
United States District Judge for the Western District of Virginia,
sitting by designation.


Affirmed by unpublished per curiam opinion.
ARGUED: James Day Donohoe, LAW OFFICES OF EDWARD E. BULLARD, Hilton
Head Island, South Carolina, for Appellants. David M. Leonard,
LORD, BISSELL & BROOK, Atlanta, Georgia, for Appellee. ON BRIEF:
William Howell Morrison, MOORE & VAN ALLEN, P.L.L.C., Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In this diversity action seeking declaratory judgment of an

insurance dispute, Evian Horizontal Property Regime and Evian

Condominium Association (hereinafter, “Evian”) appeal the district

court’s grant of summary judgment to Federal Insurance Company. We

affirm.



                                 I.

     Evian is a condominium association and horizontal property

regime located in Hilton Head, South Carolina.

     In February 2001, Donald Pier, the owner of an apartment in

Evian and a member of the condominium associates, filed an action

in South Carolina state court against Evian for damages arising

from injuries he sustained in a fall on a walkway leading to his

apartment.    The   complaint   alleged   that   Evian   had    left   the

irrigation system operating on a freezing night, and that Pier

injured himself when he slipped and fell on a patch of ice while

walking his dog.

     Evian submitted a claim to Northfield Insurance Company, with

whom Evian had a general liability insurance policy, requesting

defense and indemnification in the Pier litigation.            Northfield

denied the claim, and brought a declaratory judgment action against

Evian in the United States District Court for the District of South

Carolina seeking a determination that Northfield was not obligated


                                  3
to provide coverage in the Pier action.          In August 2002, the

district court entered judgment in favor of Northfield, holding

that the policy’s exclusion for bodily injury claims against the

insured by a member of the association applied to bar coverage.

See Northfield Ins. Co. v. Evian HPR, Civil Action No. 9:01-883-23

(D.S.C. Aug. 27, 2002).     The court noted that Evian, which was

“responsible for procuring insurance for regime property against

risks failed, presumably by mistake, to properly do so.”

     In April or May 2002, while the action between Northfield and

Evian was pending, Evian reported the Pier action to Federal, with

whom Evian had an insurance policy that covered errors & omissions

of its officers and directors.        This policy states that Federal

shall indemnify Evian for “all Loss which [Evian] shall become

legally obligated to pay on account of any claim made against

[Evian] during or after the Policy Period for a Wrongful Act”

committed by Evian and reported to Federal during the policy

period.   The policy also provides that Federal has a duty to defend

in suits potentially within the ambit of the policy.

     The Federal policy has an exclusion for “payment of loss in

connection with any claims made against” Evian “based upon, arising

from or in consequence of any . . . bodily injury, sickness,

disease or death of any person.”          Relying on this exclusion,

Federal denied coverage to Evian and, in June 2003, brought the

instant declaratory judgment seeking a determination that Federal


                                  4
was not obligated to defend or indemnify Evian in the Pier action.

Evian counterclaimed, asking the court to declare that Federal “has

a duty to defend and indemnify Evian Horizontal Property Regime and

the Association under the policy against the claims of Donald Jay

Pier asserted against them in the Pier lawsuit”.        On cross-motions

for summary judgment, the district court held that Federal had no

duty to defend, reasoning that the bodily injury exclusion in the

Federal policy barred the requested coverage.



                                    II.

     We review this issue of contract interpretation de novo,

applying South Carolina law.       We construe insurance policies using

the general rules of contract construction, understanding that in

South   Carolina,   clauses   of   exclusion   are   narrowly   construed.

Buddin v. Nationwide Mut. Ins. Co., 157 S.E.2d 633, 655 (1967).

     An insurance company’s duty to defend is distinct from, yet

interrelated with, its obligation to indemnify the insured.           “The

agreement to defend contemplates the rendering of services” while

indemnification “contemplates merely the payment of money.”          Sloan

Const. Co. v. Central Natl. Ins. Co. of Omaha, 236 S.E.2d 818, 820

(S.C. 1977)(internal quotation marks omitted).          Determination of

whether an insurer is obligated to defend or to indemnify requires

a court to look to the allegations in the underlying complaint

filed “against an insured.” South Carolina Med. Malpractice Liab.


                                     5
Ins. Joint Underwriting Assoc. v. Ferry, 354 S.E.2d 378, 380 (S.C.

1987). If the allegations of that complaint “fail to bring a claim

within policy coverage, an insured has no duty to defend” (and,

therefore, no obligation to indemnify).                    Id.    An insurer has no

duty     to   defend    “where        the    damage   is    caused    by   a    reason

unambiguously excluded under the policy.”                  Federated Mut. Ins. Co.

v. Piedmont Peteroleum Corp., 444 S.E.2d 532, 533 (S.C. Ct. App.

1994).

       Evian’s counterclaim asked the court to declare that Federal

had “a duty to defend and indemnify Evian Horizontal Property

Regime and the Association against the claims of Donald J. Pier

asserted      against   them     in    the    Pier    lawsuit.”       Because    Evian

unambiguously asked Federal for a defense “against the claims . .

. asserted . . . in the Pier lawsuit”, we must look to the

complaint filed in the Pier lawsuit to determine the scope of

Federal’s duty to defend (or indemnify).                         The Pier complaint

alleges only that Evian caused Pier bodily injury by “negligent,

willful, wanton, careless, and grossly negligent” acts.

       The plain language of the Federal policy makes clear that

Federal does not have a duty to defend or indemnify Evian for any

of the claims asserted against Evian in the Pier lawsuit.                          The

policy does generally cover loss due to claims made against Evian

for wrongful acts that result in a legal obligation to pay.

However, the policy specifically excludes losses in connection with


                                             6
claims “based upon, arising from, or in consequence of a bodily

injury.”   All   of   the   claims   alleged   in   the   Pier   complaint

unmistakably arise from bodily injury to Pier, assertedly caused by

Evian, and are therefore excluded.



                                 III.

     For the foregoing reasons, the judgment of the district court

is

                                                                 AFFIRMED.




                                     7